Exhibit 10.1

SEVENTH AMENDMENT TO

MANAGED CARE ALLIANCE AGREEMENT

THIS AMENDMENT (the “Amendment”) is entered into this 25th day of January, 2007
by and between CIGNA Health Corporation, for and on behalf of its CIGNA
Affiliates (individually and collectively, “CIGNA”) and Gentiva CareCentrix,
Inc. (“MCA”).

WITNESSETH

WHEREAS, CIGNA and MCA entered into a Managed Care Alliance Agreement which
became effective January 1, 2004, as amended from time to time, (the
“Agreement”) whereby MCA agreed to provide or arrange for the provision of
certain home health care services to Participants, as that term is defined in
the Agreement;

WHEREAS, the parties wish to amend the Agreement to change the capitation and
fee for service rates effective February 1, 2007.

NOW THEREFORE, CIGNA and MCA agree to amend the Agreement as follows:

 

  1. This Amendment shall be effective on February 1, 2007.

 

  2. The definition for the term Home Setting is replaced in its entirety with
the following:

Home Setting means the Participant’s primary place of residence or the residence
(including Skilled Nursing Facility) where the Participant is receiving Home
Care Services.

 

  3. Exhibit A HMO Program Attachment – Fee for Service Reimbursement For Other
Services is hereby deleted and replaced with a new Exhibit A HMO Program
Attachment – Fee for Service Reimbursement For Other Services attached hereto.

 

  4. Exhibit A PPO & Indemnity Program Attachment – Fee for Service
Reimbursement For Other Services is hereby deleted and replaced with a new
Exhibit A PPO & Indemnity Program Attachment Reimbursement For Other Services
attached hereto.

 

  5. Exhibit A Gatekeeper Program Attachment – Fee for Service Reimbursement For
Other Services is hereby deleted and replaced with a new Exhibit A Gatekeeper
Program Attachment – Fee for Service Reimbursement For Other Services attached
hereto.

 

  6. Exhibit A HMO Program Attachment – Capitation Schedule of Capitation Rates
is hereby deleted and replaced with a new Exhibit A HMO Program Attachment –
Capitation Schedule of Capitation Rates attached hereto.



--------------------------------------------------------------------------------

  7. Exhibit A Gatekeeper Program Attachment – Capitation Schedule of Capitation
Rates is hereby deleted and replaced with a new Exhibit A Gatekeeper Program
Attachment – Capitation Schedule of Capitation Rates attached hereto.

 

  8. To the extent that the provisions in the Agreement, including any prior
amendments, conflict with the terms of this Amendment (including the exhibits
and schedules hereto), the terms in this Amendment shall supersede and control.
All other terms and conditions of the Agreement, including the Program
Attachments and the Exhibits attached thereto, shall remain the same and in full
force and effect. Capitalized terms not defined herein but defined in the
Agreement shall have the same meaning as defined in the Agreement.

IN WITNESS WHEREOF, CIGNA and MCA have caused their duly authorized
representatives to execute this Amendment as of the date first written above.

 

CIGNA HEALTH CORPORATION     By:      

/s/ Allan E. Hanssen

  Its:       Vice President, Network Performance Management   Dated:      
2/1/07   GENTIVA CARECENTRIX, INC.   By:      

/s/ Robert Creamer

  Its:       Senior Vice President   Dated:       1/25/07  



--------------------------------------------------------------------------------

EXHIBIT A

HMO PROGRAM ATTACHMENT - FEE FOR SERVICE

REIMBURSEMENT FOR OTHER SERVICES

RATE AREA DESIGNATIONS:

 

STATE

  

RATE AREA

  

RATE DESIGNATION

Alabama

  

*

  

*

Alaska

  

*

  

*

Arizona

  

*

  

*

Arkansas

  

*

  

*

California

  

*

  

*

Colorado

  

*

  

*

Connecticut

  

*

  

*

Delaware

  

*

  

*

District of Columbia

  

*

  

*

Florida

  

*

  

*

Georgia

  

*

  

*

Hawaii

  

*

  

*

Idaho

  

*

  

*

Illinois

  

*

  

*

Indiana

  

*

  

*

Iowa

  

*

  

*

Kansas

  

*

  

*

Kentucky

  

*

  

*

Louisiana

  

*

  

*

Maine

  

*

  

*

Maryland

  

*

  

*

Massachusetts

  

*

  

*

Michigan

  

*

  

*

Minnesota

  

*

  

*

Mississippi

  

*

  

*

Missouri

  

*

  

*

Montana

  

*

  

*

Nebraska

  

*

  

*

Nevada

  

*

  

*

New Hampshire

  

*

  

*

New Jersey

  

*

  

*

New Mexico

  

*

  

*

New York

  

*

  

*

North Carolina

  

*

  

*

North Dakota

  

*

  

*

Ohio

  

*

  

*

Oklahoma

  

*

  

*

Oregon

  

*

  

*

Pennsylvania

  

*

  

*

Rhode Island

  

*

  

*

South Carolina

  

*

  

*

South Dakota

  

*

  

*

Tennessee

  

*

  

*

Texas

  

*

  

*

Utah

  

*

  

*

Vermont

  

*

  

*

Virginia

  

*

  

*

Washington

  

*

  

*

West Virginia

  

*

  

*

Wisconsin

  

*

  

*

Wyoming

   *    *

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

TRADITIONAL HOME HEALTH FEE-FOR-SERVICE RATE

HMO RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

The following Traditional Home Health Services have both Visit and Hourly rates.

 

Notes 1, 2, 3, 4, 5 and 6 apply    Area 1    Area 2    Area 3      Visit    Hour
   Visit    Hour    Visit    Hour

CERTIFIED NURSES AIDE

   *    *    *    *    *    *

HOME HEALTH AIDE

   *    *    *    *    *    *

LVN/LPN

   *    *    *    *    *    *

LVN/LPN - HIGH TECH

   *    *    *    *    *    *

PEDIATRIC HIGH TECH LVN/LPN

   *    *    *    *    *    *

PEDIATRIC HIGH TECH RN

   *    *    *    *    *    *

PEDIATRIC LVN/LPN

   *    *    *    *    *    *

PEDIATRIC RN

   *    *    *    *    *    *

RN

   *    *    *    *    *    *

RN HIGH TECH INFUSION

   *    *    *    *    *    *

RN HIGH TECH OTHER

   *    *    *    *    *    * The following Traditional Home Health Services
have Visit only rates. Notes 1, 3, 4, 5, 7 and 8 apply    Area 1    Area 2   
Area 3      Visit    Hour    Visit    Hour    Visit    Hour

DIABETIC NURSE

   *    N/A    *    N/A    *    N/A

DIETITIAN

   *    N/A    *    N/A    *    N/A

ENTEROSTOMAL THERAPIST

   *    N/A    *    N/A    *    N/A

MATERNAL CHILD HEALTH

   *    N/A    *    N/A    *    N/A

MEDICAL SOCIAL WORKER

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PHLEBOTOMIST

   *    N/A    *    N/A    *    N/A

PHOTOTHERAPY PACKAGE SERVICE

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PSYCHIATRIC NURSE

   *    N/A    *    N/A    *    N/A

REHABILITATION NURSE

   *    N/A    *    N/A    *    N/A

RESPIRATORY THERAPIST

   *    N/A    *    N/A    *    N/A

RN ASSESSMENT, INITIAL

   *    N/A    *    N/A    *    N/A

RN SKILLED NURSING VISIT-EXTENSIVE

   *    N/A    *    N/A    *    N/A

SPEECH THERAPIST

   *    N/A    *    N/A    *    N/A The following Traditional Home Health
Service has Hourly only rates. Notes 3, 4 and 5 apply    Area 1    Area 2   
Area 3      Visit    Hour    Visit    Hour    Visit    Hour

HOMEMAKER

   N/A    *    N/A    *    N/A    * The following Traditional Home Health
Service is priced on a Per Diem basis. Notes 3, 4 and 5 apply    Area 1    Area
2    Area 3           Per Diem         Per Diem         Per Diem

COMPANION/LIVE IN

      *       *       *

NOTES:

 

1. Visits are defined as two (2) hours or less in duration (EXCEPT MATERNAL
CHILD HEALTH VISITS, which have no maximum duration).

 

2. Hourly rate for visits exceeding two (2) hours in duration, starting with
hour 3.

 

3. CIGNA does not reimburse for travel time, weekend, holiday or evening
differentials.

 

4. Above prices have no exclusions.

 

5. All services not listed above will be billed at * until rates are mutually
established and become part of the fee schedule.

 

6. RN High Tech Infusion visit and hourly utilization/costs to be reported with
HIT.

 

7. Respiratory Therapist visit utilization/costs to be reported with HME/RT.

 

8. Diabetic Nurse, Psychiatric Nurse and Rehabilitation Nurse assume specialty
certification which is not readily available in the home care environment. Use
requires special coordination.

 

9. There shall a ceiling for annual inflation increases in Home Health Services
of *.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

HOME INFUSION RATES

HMO RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

 

The following Home Infusion Therapy service rates EXCLUDE drugs. Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies     

Primary or

Multiple Therapy
Per Diem

  

Primary or

Multiple Therapy
Dispensing Fee

  

Primary or

Multiple Therapy
Drug Discount off AWP

Ancillary Drugs

      *    *

Biological Response Modifiers

      *    *

Cardiac (Inotropic) Therapy

   *       *

Chelation Therapy

   *       *

Chemotherapy

   *       *

Enteral Therapy

   *       *

Enzyme Therapy

   *       *

Growth Hormone

      *    *

IV Immune Globulin

   *       *

Other Injectable Therapies

      *    *

Other Infusion Therapies

   *       *

Pain Management Therapy

   *       *

Steroid Therapy

   *       *

Thrombolytic (Anticoagulation) Therapy

   *       *

Synagis

      *    *

Remodulin Therapy

   *       * The following Home Infusion Therapy service rates EXCLUDE drugs.
Drugs are priced as a percentage discount off AWP, and there IS a price
difference between primary and multiple anti-infective therapies      Per Diem
        Drug Discount Off AWP

Anti-Infectives - Primary Anti-Infective

   *       *

Anti-Infectives - Multiple Anti-Infective

   *       * The following Home Infusion Therapy service rate EXCLUDES drugs.
Drugs are priced per vial, and there is NO price difference between primary and
multiple anti-infective therapies     

Primary or

Multiple Therapy
Per Diem

        Cost of Drug         

Flolan Therapy

   *      

Flolan 0.5 mg vial

         *

Flolan 1.5 mg vial

         *

Flolan diluent vial

         * The following Home Infusion Therapy service rates INCLUDE drugs, and
there is NO price difference between primary and multiple therapies      Primary
or
Multiple Therapy
Per Diem          

Enteral Therapy

   *      

Hydration Therapy

   *      

Total Parenteral Nutrition

   *       SCHEDULE 2A, PAGE 2: HOME INFUSION HMO/FLEX FEE-FOR-SERVICE THERAPY
RATES NOTES:

1.      Per Diems EXCLUDING drugs include all costs related to the therapy
except the cost of drugs, including but not limited to facility overhead,
supplies, delivery, professional labor including compounding and monitoring, all
nursing required, maintenance of specialized catheters, equipment/patient
supplies, disposables, pumps, general and administrative expenses, etc.

 

2.      Per Diems INCLUDING drugs include ALL costs - including but not limited
to cost of drugs, facility overhead, supplies, delivery, professional labor
including compounding and monitoring, all nursing required, maintenance of
specialized catheters, equipment/patient supplies, disposables, pumps, general
and administrative expenses, etc.

 

3.      "DISPENSING FEE" is defined as per each time the drug is dispensed by
the home infusion provider.

 

4.      "PER DIEM" costs are the same for primary or multiple treatments for all
drug categories, except ANTI-INFECTIVES.

 

5.      The per diem rate shall only be charged for those days the Participant
receives medication.

 

6.      For home infusion pharmaceuticals not listed on fee schedule, * will
apply.

 

7.      There shall be a ceiling for annual inflation increases in Home Infusion
Therapy of *.

 

8.      There shall be a ceiling for annual inflation increases in Medications
under CAP of *.

 

9.      All Medications are subject to MAC pricing, where applicable.

The following are for the stated item ONLY. Unless otherwise noted, nursing,
supplies, etc. are NOT included.

Blood Transfusion per Unit (Tubing, Filters)

         *

Catheter Care Per Diem

         *

Midline Insertion (Catheter & Supplies)

         *

PICC Line Insertion (Catheter & Supplies)

         *

Blood Product

         * SCHEDULE 2A, PAGE 3: HOME INFUSION THERAPY HMO/FLEX FEE-FOR-SERVICE
RATES Factor Concentrates           Vial price    Unit Price Factor VII         

Novoseven 1200MCG Vial

      *   

Novoseven 4800MCG Vial

      *   

Novoseven in 1200MCG or 4800MCG QTY

         * Factor VIII (Recombinant)         

Recombinate

         *

Kogenate or Helixate

         *

Bioclate

         *

Helixate FS

         *

Kogenate FS

         *

Refacto

         *

Advate

         * Factor VIII (Monoclonal)         

Hemofil-M or A. R. C. Method M

         *

Monoclate P

         *

Monarc-M

         * Factor VIII (Other)         

Koate

         *

Humate

         *

Alphanate SDHT

         * Factor IX (Recombinant)         

BeneFix

         * Factor IX (Monoclonal/High Purity)         

Mononine

         *

Alphanine

         * Factor IX (Other)         

Konyne - 80

         *

Proplex T

         *

Bebulin

         *

Profilnine SD

         * Anti-Inhibitor Complex         

Autoplex-T

         *

Feiba-VH

         *

Hyate-C

         * HEMOSTATIC AGENTS         

DDAVP - 10ml vial

         *

Stimate - 2.5ml vial

         * Above rates include all necessary ancillary supplies and waste
disposal unit; 24-hour on-call clinical support; home infusion monitoring
system; product delivery nationwide; patient training, education, and evaluation

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

HMO RATES EFFECTIVE FEBRUARY 1, 2006 - JANUARY 31. 2009

 

CAT

 

TYPE

 

HCPCS
CODE

 

CHC
CODE

 

CareCentrix
Code

 

DESCRIPTION

 

PURCHASE
PRICE

 

RENTAL
PRICE

 

DAILY
PRICE

HME

    A4230   A4230     Infusion set for external insulin pump, non-needle cannula
Type   *    

HME

    A4231   A4231     Infusion set for external insulin pump, needle type   *  
 

HME

    A4232   A4232     Reservoir/Syringe with needle for external insulin pump  
*    

HME

    A4632   A4632     Replacement battery for external insulin pump, any type,
each   *    

HME

    A5119   A5119     Skin Barrier, wipes, box per 50   *    

HME

    A6257   A6257     Transparent film/dressing   *    

HME

  INSULPP   E0784   E0784   2158   PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN   *    

HME

  INSULPP   E0784   E0784   6771   PUMP (E0784), INSULIN EXT INFUSION
DISETRONICS OR OTHER   *    

HME

  INSULPP   E0784   E0784   7704   PUMP, EXT INFUSION, DANA DIABECARE, INSULIN
(E0784)   *    

HME

  INSULPP   E0784   E0784   7731   PUMP, EXT INFUSION, ANIMAS, INSULIN (E0784)  
*    

HME

  INSULPP   E0784   E0784   7773   PUMP (E0784), EXT AMBULATORY INFUSION,
DELTEC, INSULIN   *    

HME

  OTHER   E0746   DM570   2109   ELECTROMYOGRAPHY (EMG) (E0746), BIOFEEDBACK
DEVICE   *   *  

HME

  OTHER   E0935   E0935   2125   PASSIVE MOTION (E0935) EXERCISE DEVICE       *

HME

  OTHER   E0935   E0935   2857   PASSIVE MOTION (E0935) EXERCISE DEVICE, HAND  
    *

HME

  OTHER   E0935   E0935   2858   PASSIVE MOTION (E0935) EXERCISE DEVICE,
SHOULDER       *

HME

  OTHER   E0935   E0935   2859   PASSIVE MOTION (E0935) EXERCISE DEVICE, ANKLE  
    *

HME

  OTHER   E0935   E0935   2860   PASSIVE MOTION (E0935) EXERCISE DEVICE, ELBOW  
    *

HME

  OTHER   E0935   E0935   2861   PASSIVE MOTION (E0935) EXERCISE DEVICE, WRIST  
    *

HME

  OTHER   E1300   DM570   2062   WHIRLPOOL (E1300), PORT (OVERTUB TYPE)   *    

HME

  OTHER   E1310   DM570   2061   WHIRLPOOL (E1399), NON-PORT (BUILT-IN TYPE)   *
   

HME

  OTHER   E1399   E1399   2327   DURABLE MEDICAL EQUIP (E1399), MISCELLANEOUS  
*    

HME

  STIM_BO   E0747   DM570   6875   STIMULATOR, OSTEOGENIC, ULTRASOUND   *    

HME

  STIM_BO   E0747   DM570   8386   STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE,
EBI   *    

HME

  STIM_BO   E0747   DM570   8387   STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE,
ORTHOFIX   *    

HME

  STIM_BO   E0747   DM570   8388   STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE,
ORTHOLOGIC   *    

HME

  STIM_BO   E0748   DM570   2124   STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE,
SPINAL APPLICATIONS   *    

HME

  STIM_BO   E0748   DM570   8389   STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE,
SPINAL, EBI   *    

HME

  STIM_BO   E0748   DM570   8390   STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE,
SPINAL, ORTHOFIX   *    

HME

  STIM_BO   E0748   DM570   8391   STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE,
SPINAL, ORTHOLOGIC   *    

HME

  WDSUCT   K0538   DM570   6873   WOUND SUCTION DEVICE (K0538)       *

HME

  WDSUCT   K0539   DM570   7914   DRESSING SET, FOR WOUND SUCTION DEVICE (K0539)
  *    

HME

  WDSUCT   K0540   DM570   7915   CANISTER SET, FOR WOUND SUCTION DEVICE (K0540)
  *     The following may be charged under extraordinary circumstances:

HME

  SUP   E1399   E1399   4551   LABOR/SERVICE/SHIPPING CHARGES   *    

HME

  SUP   E1399   E1399   2731   SHIPPING AND HANDLING FEES   *     The following
may be charged if over and above routine on rental equipment:

RESP

  EQUIP   E1350   E1350   2382   REPAIR OR NON-ROUTINE (E1350) SERVICE REQUIRING
SKILL OF A TECH   *    

HME

  SUP   E1399   E1399   4552   MISCELLANEOUS SUPPLIES   *     *

NOTES:

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at *.

3. If item is rented, rates include repair and maintenance costs.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

PPO & INDEMNITY PROGRAM ATTACHMENT - FEE FOR SERVICE

REIMBURSEMENT FOR OTHER SERVICES

RATE AREA DESIGNATIONS:

 

STATE

  

RATE AREA

  

RATE DESIGNATION

Alabama

   *    *

Alaska

   *    *

Arizona

   *    *

Arkansas

   *    *

California

   *    *

Colorado

   *    *

Connecticut

   *    *

Delaware

   *    *

District of Columbia

   *    *

Florida

   *    *

Georgia

   *    *

Hawaii

   *    *

Idaho

   *    *

Illinois

   *    *

Indiana

   *    *

Iowa

   *    *

Kansas

   *    *

Kentucky

   *    *

Louisiana

   *    *

Maine

   *    *

Maryland

   *    *

Massachusetts

   *    *

Michigan

   *    *

Minnesota

   *    *

Mississippi

   *    *

Missouri

   *    *

Montana

   *    *

Nebraska

   *    *

Nevada

   *    *

New Hampshire

   *    *

New Jersey

   *    *

New Mexico

   *    *

New York

   *    *

North Carolina

   *    *

North Dakota

   *    *

Ohio

   *    *

Oklahoma

   *    *

Oregon

   *    *

Pennsylvania

   *    *

Rhode Island

   *    *

South Carolina

   *    *

South Dakota

   *    *

Tennessee

   *    *

Texas

   *    *

Utah

   *    *

Vermont

   *    *

Virginia

   *    *

Washington

   *    *

West Virginia

   *    *

Wisconsin

   *    *

Wyoming

   *    *

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

TRADITIONAL HOME HEALTH FEE-FOR-SERVICE RATE

PPO AND INDEMNITY RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

The following Traditional Home Health Services have both Visit and Hourly rates.

 

Notes 1, 2, 3, 4, 5 and 6 apply    Area 1    Area 2    Area 3      Visit    Hour
   Visit    Hour    Visit    Hour

CERTIFIED NURSES AIDE

   *    *    *    *    *    *

HOME HEALTH AIDE

   *    *    *    *    *    *

LVN/LPN

   *    *    *    *    *    *

LVN/LPN - HIGH TECH

   *    *    *    *    *    *

PEDIATRIC HIGH TECH LVN/LPN

   *    *    *    *    *    *

PEDIATRIC HIGH TECH RN

   *    *    *    *    *    *

PEDIATRIC LVN/LPN

   *    *    *    *    *    *

PEDIATRIC RN

   *    *    *    *    *    *

RN

   *    *    *    *    *    *

RN HIGH TECH INFUSION

   *    *    *    *    *    *

RN HIGH TECH OTHER

   *    *    *    *    *    * The following Traditional Home Health Services
have Visit only rates. Notes 1, 3, 4, 5, 7 and 8 apply    Area 1    Area 2   
Area 3      Visit    Hour    Visit    Hour    Visit    Hour

DIABETIC NURSE

   *    N/A    *    N/A    *    N/A

DIETITIAN

   *    N/A    *    N/A    *    N/A

ENTEROSTOMAL THERAPIST

   *    N/A    *    N/A    *    N/A

MATERNAL CHILD HEALTH

   *    N/A    *    N/A    *    N/A

MEDICAL SOCIAL WORKER

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PHLEBOTOMIST

   *    N/A    *    N/A    *    N/A

PHOTOTHERAPY PACKAGE SERVICE

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PSYCHIATRIC NURSE

   *    N/A    *    N/A    *    N/A

REHABILITATION NURSE

   *    N/A    *    N/A    *    N/A

RESPIRATORY THERAPIST

   *    N/A    *    N/A    *    N/A

RESPIRATORY THERAPIST - CPAP clinic

   *    N/A    *    N/A    *    N/A

RN ASSESSMENT, INITIAL

   *    N/A    *    N/A    *    N/A

RN SKILLED NURSING VISIT-EXTENSIVE

   *    N/A    *    N/A    *    N/A

SPEECH THERAPIST

   *    N/A    *    N/A    *    N/A The following Traditional Home Health
Service has Hourly only rates. Notes 3, 4 and 5 apply    Area 1    Area 2   
Area 3      Visit    Hour    Visit    Hour    Visit    Hour

HOMEMAKER

   N/A    *    N/A    *    N/A    * The following Traditional Home Health
Service is priced on a Per Diem basis. Notes 3, 4 and 5 apply    Area 1    Area
2    Area 3           Per Diem         Per Diem         Per Diem

COMPANION/LIVE IN

      *       *       *

NOTES:

 

1. Visits are defined as two (2) hours or less in duration (EXCEPT MATERNAL
CHILD HEALTH VISITS, which have no maximum duration).

 

2. Hourly rate for visits exceeding two (2) hours in duration, starting with
hour 3.

 

3. CIGNA does not reimburse for travel time, weekend, holiday or evening
differentials.

 

4. Above prices have no exclusions.

 

5. All services not listed above will be billed at * until rates are mutually
established and become part of the fee schedule.

 

6. RN High Tech Infusion visit and hourly utilization/costs to be reported with
HIT.

 

7. Respiratory Therapist visit utilization/costs to be reported with HME/RT.

 

8. Diabetic Nurse, Psychiatric Nurse and Rehabilitation Nurse assume specialty
certification which is not readily available in the home care environment. Use
requires special coordination.

 

9. There shall be a ceiling for annual inflation increases in Home Health
Services of *.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

HOME INFUSION RATES

PPO AND INDEMNITY RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

The following Home Infusion Therapy service rates EXCLUDE drugs. Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies

 

    

Primary or

Multiple Therapy
Per Diem

  

Primary or

Multiple Therapy
Dispensing Fee

  

Primary or

Multiple Therapy
Drug Discount off AWP

Ancillary Drugs

      *    *

Biological Response Modifiers

      *    *

Cardiac (Inotropic) Therapy

   *       *

Chelation Therapy

   *       *

Chemotherapy

   *       *

Enteral Therapy

   *       *

Enzyme Therapy

   *       *

Growth Hormone

      *    *

IV Immune Globulin

   *       *

Other Injectable Therapies

      *    *

Other Infusion Therapies

   *       *

Pain Management Therapy

   *       *

Steroid Therapy

   *       *

Thrombolytic (Anticoagulation) Therapy

   *       *

Synagis

      *    *

Remodulin Therapy

   *       * The following Home Infusion Therapy service rates EXCLUDE drugs.
Drugs are priced as a percentage discount off AWP, and there IS a price
difference between primary and multiple anti-infective therapies      Per Diem
        Drug Discount Off AWP

Anti-Infectives - Primary Anti-Infective

   *       *

Anti-Infectives - Multiple Anti-Infective

   *       * The following Home Infusion Therapy service rate EXCLUDES drugs.
Drugs are priced per vial, and there is NO price difference between primary and
multiple anti-infective therapies      Primary or
Multiple Therapy
Per Diem         Cost of Drug

Flolan Therapy

   *      

Flolan 0.5 mg vial

         *

Flolan 1.5 mg vial

         *

Flolan diluent vial

         * The following Home Infusion Therapy service rates INCLUDE drugs, and
there is NO price difference between primary and multiple therapies     

Primary or

Multiple Therapy
Per Diem

         

Enteral Therapy

   *      

Hydration Therapy

   *      

Total Parenteral Nutrition

   *       SCHEDULE 2A, PAGE 2: HOME INFUSION PPO & INDEMNITY FEE-FOR-SERVICE
THERAPY RATES

NOTES:

 

1.      Per Diems EXCLUDING drugs include all costs related to the therapy
except the cost of drugs, including but not limited to facility overhead,
supplies, delivery, professional labor including compounding and monitoring, all
nursing required, maintenance of specialized catheters, equipment/patient
supplies, disposables, pumps, general and administrative expenses, etc.

 

2.      Per Diems INCLUDING drugs include ALL costs - including but not limited
to cost of drugs, facility overhead, supplies, delivery, professional labor
including compounding and monitoring, all nursing required, maintenance of
specialized catheters, equipment/patient supplies, disposables, pumps, general
and administrative expenses, etc.

 

3.      "DISPENSING FEE" is defined as per each time the drug is dispensed by
the home infusion provider.

 

4.      "PER DIEM" costs are the same for primary or multiple treatments for all
drug categories, except ANTI-INFECTIVES.

 

5.      The per diem rate shall only be charged for those days the Participant
receives medication.

 

6.      For home infusion pharmaceuticals not listed on fee schedule, * will
apply.

 

7.      There shall be a ceiling for annual inflation increases in Home Infusion
Therapy of *.

 

8.      There shall be a ceiling for annual inflation increases in Medications
under CAP of *.

 

9.      All Medications are subject to MAC pricing, where applicable.

The following are for the stated item ONLY. Unless otherwise noted, nursing,
supplies, etc. are NOT included.

Blood Transfusion per Unit (Tubing, Filters)

         *

Catheter Care Per Diem

         *

Midline Insertion (Catheter & Supplies)

         *

PICC Line Insertion (Catheter & Supplies)

         *

Blood Product

         * SCHEDULE 2A, PAGE 3: HOME INFUSION THERAPY PPO & INDEMNITY
FEE-FOR-SERVICE RATES

Factor Concentrates

                   Vial price    Unit Price Factor VII         

Novoseven 1200MCG Vial

      *   

Novoseven 4800MCG Vial

      *   

Novoseven in 1200MCG or 4800MCG QTY

         * Factor VIII (Recombinant)         

Recombinate

         *

Kogenate or Helixate

         *

Bioclate

         *

Helixate FS

         *

Kogenate FS

         *

Refacto

         *

Advate

         * Factor VIII (Monoclonal)         

Hemofil-M or A. R. C. Method M

         *

Monoclate P

         *

Monarc-M

         * Factor VIII (Other)         

Koate

         *

Humate

         *

Alphanate SDHT

         * Factor IX (Recombinant)         

BeneFix

         * Factor IX (Monoclonal/High Purity)         

Mononine

         *

Alphanine

         * Factor IX (Other)         

Konyne—80

         *

Proplex T

         *

Bebulin

         *

Profilnine SD

         * Anti-Inhibitor Complex         

Autoplex-T

         *

Feiba-VH

         *

Hyate-C

         * HEMOSTATIC AGENTS         

DDAVP - 10ml vial

         *

Stimate - 2.5ml vial

         * Above rates include all necessary ancillary supplies and waste
disposal unit; 24-hour on-call clinical support; home infusion monitoring
system; product delivery nationwide; patient training, education, and evaluation

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

PPO and INDEMNITY RATES EFFECTIVE FEBRUARY 1, 2006 - JANUARY 31. 2009

 

CAT

  

TYPE

  

HCPCS
CODE

  

CHC
CODE

  

CareCentrix
Code

  

DESCRIPTION

   PURCHASE
PRICE   RENTAL
PRICE    DAILY
PRICE HME       A4230    A4230       Infusion set for external insulin pump,
non-needle cannula Type    *      HME       A4231    A4231       Infusion set
for external insulin pump, needle type    *      HME       A4232    A4232      
Reservoir/Syringe with needle for external insulin pump    *      HME      
A4632    A4632       Replacement battery for external insulin pump, any type,
each    *      HME       A5119    A5119       Skin Barrier, wipes, box per 50   
*      HME       A6257    A6257       Transparent film/dressing    *      HME   
INSULPP    E0784    E0784    2158    PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN    *      HME    INSULPP    E0784    E0784    6771    PUMP
(E0784), INSULIN EXT INFUSION DISETRONICS OR OTHER    *      HME    INSULPP   
E0784    E0784    7704    PUMP, EXT INFUSION, DANA DIABECARE, INSULIN (E0784)   
*      HME    INSULPP    E0784    E0784    7731    PUMP, EXT INFUSION, ANIMAS,
INSULIN (E0784)    *      HME    INSULPP    E0784    E0784    7773    PUMP
(E0784), EXT AMBULATORY INFUSION, DELTEC, INSULIN    *      HME    OTHER   
E0746    DM570    2109    ELECTROMYOGRAPHY (EMG) (E0746), BIOFEEDBACK DEVICE   
*   *    HME    OTHER    E0935    E0935    2125   
PASSIVE MOTION (E0935) EXERCISE DEVICE         * HME    OTHER    E0935    E0935
   2857    PASSIVE MOTION (E0935) EXERCISE DEVICE, HAND         * HME    OTHER
   E0935    E0935    2858    PASSIVE MOTION (E0935) EXERCISE DEVICE, SHOULDER   
     * HME    OTHER    E0935    E0935    2859    PASSIVE MOTION (E0935) EXERCISE
DEVICE, ANKLE         * HME    OTHER    E0935    E0935    2860    PASSIVE MOTION
(E0935) EXERCISE DEVICE, ELBOW         * HME    OTHER    E0935    E0935    2861
   PASSIVE MOTION (E0935) EXERCISE DEVICE, WRIST         * HME    OTHER    E1300
   DM570    2062    WHIRLPOOL (E1300), PORT (OVERTUB TYPE)    *      HME   
OTHER    E1310    DM570    2061    WHIRLPOOL (E1399), NON-PORT (BUILT-IN TYPE)
   *      HME    OTHER    E1399    E1399    2327    DURABLE MEDICAL EQUIP
(E1399), MISCELLANEOUS    *      HME    STIM_BO    E0747    DM570    6875   
STIMULATOR, OSTEOGENIC, ULTRASOUND    *      HME    STIM_BO    E0747    DM570   
8386    STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE, EBI    *      HME   
STIM_BO    E0747    DM570    8387    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOFIX    *      HME    STIM_BO    E0747    DM570    8388   
STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE, ORTHOLOGIC    *      HME   
STIM_BO    E0748    DM570    2124    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS    *      HME    STIM_BO    E0748    DM570   
8389    STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE, SPINAL, EBI    *      HME
   STIM_BO    E0748    DM570    8390    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOFIX    *      HME    STIM_BO    E0748    DM570   
8391    STIMULATOR (E0748), OSTEOGENIC NON-INVASIVE, SPINAL, ORTHOLOGIC    *  
   HME    WDSUCT    K0538    DM570    6873    WOUND SUCTION DEVICE (K0538)     
   * HME    WDSUCT    K0539    DM570    7914    DRESSING SET, FOR WOUND SUCTION
DEVICE (K0539)    *      HME    WDSUCT    K0540    DM570    7915    CANISTER
SET, FOR WOUND SUCTION DEVICE (K0540)    *     

 

The following may be charged under extraordinary circumstances:

 

HME    SUP    E1399    E1399    4551    LABOR/SERVICE/SHIPPING CHARGES   
COST+10%      HME    SUP    E1399    E1399    2731    SHIPPING AND HANDLING FEES
   COST+10%     

 

The following may be charged if over and above routine on rental equipment:

 

RESP    EQUIP    E1350    E1350    2382    REPAIR OR NON-ROUTINE (E1350) SERVICE
REQUIRING SKILL OF A TECH    *      HME    SUP    E1399    E1399    4552   
MISCELLANEOUS SUPPLIES    *      *

NOTES:

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at *.

3. If item is rented, rates include repair and maintenance costs.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

GATEKEEPER PROGRAM ATTACHMENT - FEE FOR SERVICE

REIMBURSEMENT FOR OTHER SERVICES

RATE AREA DESIGNATIONS:

 

STATE

  

RATE AREA

  

RATE DESIGNATION

Alabama

   *    *

Alaska

   *    *

Arizona

   *    *

Arkansas

   *    *

California

   *    *

Colorado

   *    *

Connecticut

   *    *

Delaware

   *    *

District of Columbia

   *    *

Florida

   *    *

Georgia

   *    *

Hawaii

   *    *

Idaho

   *    *

Illinois

   *    *

Indiana

   *    *

Iowa

   *    *

Kansas

   *    *

Kentucky

   *    *

Louisiana

   *    *

Maine

   *    *

Maryland

   *    *

Massachusetts

   *    *

Michigan

   *    *

Minnesota

   *    *

Mississippi

   *    *

Missouri

   *    *

Montana

   *    *

Nebraska

   *    *

Nevada

   *    *

New Hampshire

   *    *

New Jersey

   *    *

New Mexico

   *    *

New York

   *    *

North Carolina

   *    *

North Dakota

   *    *

Ohio

   *    *

Oklahoma

   *    *

Oregon

   *    *

Pennsylvania

   *    *

Rhode Island

   *    *

South Carolina

   *    *

South Dakota

   *    *

Tennessee

   *    *

Texas

   *    *

Utah

   *    *

Vermont

   *    *

Virginia

   *    *

Washington

   *    *

West Virginia

   *    *

Wisconsin

   *    *

Wyoming

   *    *

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

TRADITIONAL HOME HEALTH FEE-FOR-SERVICE RATE

GATEKEEPER RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

The following Traditional Home Health Services have both Visit and Hourly rates.

 

Notes 1, 2, 3, 4, 5 and 6 apply   

Area 1

   Area 2    Area 3      Visit    Hour    Visit    Hour    Visit    Hour

CERTIFIED NURSES AIDE

   *    *    *    *    *    *

HOME HEALTH AIDE

   *    *    *    *    *    *

LVN/LPN

   *    *    *    *    *    *

LVN/LPN - HIGH TECH

   *    *    *    *    *    *

PEDIATRIC HIGH TECH LVN/LPN

   *    *    *    *    *    *

PEDIATRIC HIGH TECH RN

   *    *    *    *    *    *

PEDIATRIC LVN/LPN

   *    *    *    *    *    *

PEDIATRIC RN

   *    *    *    *    *    *

RN

   *    *    *    *    *    *

RN HIGH TECH INFUSION

   *    *    *    *    *    *

RN HIGH TECH OTHER

   *    *    *    *    *    *

The following Traditional Home Health Services have Visit only rates.

 

Notes 1, 3, 4, 5, 7 and 8 apply    Area 1    Area 2    Area 3      Visit    Hour
   Visit    Hour    Visit    Hour

DIABETIC NURSE

   *    N/A    *    N/A    *    N/A

DIETITIAN

   *    N/A    *    N/A    *    N/A

ENTEROSTOMAL THERAPIST

   *    N/A    *    N/A    *    N/A

MATERNAL CHILD HEALTH

   *    N/A    *    N/A    *    N/A

MEDICAL SOCIAL WORKER

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST

   *    N/A    *    N/A    *    N/A

OCCUPATIONAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PHLEBOTOMIST

   *    N/A    *    N/A    *    N/A

PHOTOTHERAPY PACKAGE SERVICE

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST

   *    N/A    *    N/A    *    N/A

PHYSICAL THERAPIST ASSISTANT

   *    N/A    *    N/A    *    N/A

PSYCHIATRIC NURSE

   *    N/A    *    N/A    *    N/A

REHABILITATION NURSE

   *    N/A    *    N/A    *    N/A

RESPIRATORY THERAPIST

   *    N/A    *    N/A    *    N/A

RN ASSESSMENT, INITIAL

   *    N/A    *    N/A    *    N/A

RN SKILLED NURSING VISIT-EXTENSIVE

   *    N/A    *    N/A    *    N/A

SPEECH THERAPIST

   *    N/A    *    N/A    *    N/A

The following Traditional Home Health Service has Hourly only rates.

 

Notes 3, 4 and 5 apply    Area 1    Area 2    Area 3      Visit    Hour    Visit
   Hour    Visit    Hour

HOMEMAKER

   N/A    *    N/A    *    N/A    *

--------------------------------------------------------------------------------

* Confidential Treatment Requested.

  

The following Traditional Home Health Service is priced on a Per Diem basis.

 

                  Notes 3, 4 and 5 apply    Area 1    Area 2    Area 3          
Per Diem         Per Diem         Per Diem

COMPANION/LIVE IN

      *       *       *

NOTES:

 

1. Visits are defined as two (2) hours or less in duration (EXCEPT MATERNAL
CHILD HEALTH VISITS, which have no maximum duration).

 

2. Hourly rate for visits exceeding two (2) hours in duration, starting with
hour 3.

 

3. CIGNA does not reimburse for travel time, weekend, holiday or evening
differentials.

 

4. Above prices have no exclusions.

 

5. All services not listed above will be billed at * until rates are mutually
established and become part of the fee schedule.

 

6. RN High Tech Infusion visit and hourly utilization/costs to be reported with
HIT.

 

7. Respiratory Therapist visit utilization/costs to be reported with HME/RT.

 

8. Diabetic Nurse, Psychiatric Nurse and Rehabilitation Nurse assume specialty
certification which is not readily available in the home care environment. Use
requires special coordination.

 

9. There shall a ceiling for annual inflation increases in Home Health Services
of *.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

HOME INFUSION RATES

GATEKEEPER RATES EFFECTIVE FEBRUARY 1, 2007 - JANUARY 31. 2008

The following Home Infusion Therapy service rates EXCLUDE drugs. Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies

 

    

Primary or

Multiple Therapy
Per Diem

  

Primary or

Multiple Therapy
Dispensing Fee

  

Primary or

Multiple Therapy
Drug Discount off AWP

Ancillary Drugs

      *    *

Biological Response Modifiers

      *    *

Cardiac (Inotropic) Therapy

   *       *

Chelation Therapy

   *       *

Chemotherapy

   *       *

Enteral Therapy

   *       *

Enzyme Therapy

   *       *

Growth Hormone

      *    *

IV Immune Globulin

   *       *

Other Injectable Therapies

      *    *

Other Infusion Therapies

   *       *

Pain Management Therapy

   *       *

Steroid Therapy

   *       *

Thrombolytic (Anticoagulation) Therapy

   *       *

Synagis

      *    *

Remodulin Therapy

         * The following Home Infusion Therapy service rates EXCLUDE drugs.
Drugs are priced as a percentage discount off AWP, and there IS a price
difference between primary and multiple anti-infective therapies      Per Diem
        Drug Discount Off
AWP

Anti-Infectives - Primary Anti-Infective

   *       *

Anti-Infectives - Multiple Anti-Infective

   *       * The following Home Infusion Therapy service rate EXCLUDES drugs.
Drugs are priced per vial, and there is NO price difference between primary and
multiple anti-infective therapies      Primary or
Multiple Therapy
Per Diem         Cost of Drug

Flolan Therapy

   *      

Flolan 0.5 mg vial

         *

Flolan 1.5 mg vial

         *

Flolan diluent vial

         * The following Home Infusion Therapy service rates INCLUDE drugs, and
there is NO price difference between primary and multiple therapies      Primary
or
Multiple Therapy
Per Diem          

Enteral Therapy

   *      

Hydration Therapy

   *      

Total Parenteral Nutrition

   *       SCHEDULE 2A, PAGE 2: HOME INFUSION HMO/FLEX FEE-FOR-SERVICE THERAPY
RATES

NOTES:

 

1.      Per Diems EXCLUDING drugs include all costs related to the therapy
except the cost of drugs, including but not limited to facility overhead,
supplies, delivery, professional labor including compounding and monitoring, all
nursing required, maintenance of specialized catheters, equipment/patient
supplies, disposables, pumps, general and administrative expenses, etc.

 

2.      Per Diems INCLUDING drugs include ALL costs - including but not limited
to cost of drugs, facility overhead, supplies, delivery, professional labor
including compounding and monitoring, all nursing required, maintenance of
specialized catheters, equipment/patient supplies, disposables, pumps, general
and administrative expenses, etc.

 

3.      "DISPENSING FEE" is defined as per each time the drug is dispensed by
the home infusion provider.

 

4.      "PER DIEM" costs are the same for primary or multiple treatments for all
drug categories, except ANTI-INFECTIVES.

 

5.      The per diem rate shall only be charged for those days the Participant
receives medication.

 

6.      For home infusion pharmaceuticals not listed on fee schedule, * will
apply.

 

7.      There shall be a ceiling for annual inflation increases in Home Infusion
Therapy of *.

 

8.      There shall be a ceiling for annual inflation increases in Medications
under *.

 

9.      All Medications are subject to MAC pricing, where applicable.

The following are for the stated item ONLY. Unless otherwise noted, nursing,
supplies, etc. are NOT included.

Blood Transfusion per Unit (Tubing, Filters)

         *

Catheter Care Per Diem

         *

Midline Insertion (Catheter & Supplies)

         *

PICC Line Insertion (Catheter & Supplies)

         *

Blood Product

         * SCHEDULE 2A, PAGE 3: HOME INFUSION THERAPY HMO/FLEX FEE-FOR-SERVICE
RATES Factor Concentrates                    Vial price    Unit Price Factor VII
        

Novoseven 1200MCG Vial

      *   

Novoseven 4800MCG Vial

      *   

Novoseven in 1200MCG or 4800MCG QTY

         * Factor VIII (Recombinant)         

Recombinate

         *

Kogenate or Helixate

         *

Bioclate

         *

Helixate FS

         *

Kogenate FS

         *

Refacto

         *

Advate

         * Factor VIII (Monoclonal)         

Hemofil-M or A. R. C. Method M

         *

Monoclate P

         *

Monarc-M

         * Factor VIII (Other)         

Koate

         *

Humate

         *

Alphanate SDHT

         * Factor IX (Recombinant)         

BeneFix

         * Factor IX (Monoclonal/High Purity)         

Mononine

         *

Alphanine

         * Factor IX (Other)         

Konyne - 80

         *

Proplex T

         *

Bebulin

         *

Profilnine SD

         * Anti-Inhibitor Complex         

Autoplex-T

         *

Feiba-VH

         *

Hyate-C

         * HEMOSTATIC AGENTS         

DDAVP - 10ml vial

         *

Stimate - 2.5ml vial

         * Above rates include all necessary ancillary supplies and waste
disposal unit; 24-hour on-call clinical support; home infusion monitoring
system; product delivery nationwide; patient training, education, and evaluation

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

DME / HME RESPIRATORY RATES:

GATEKEEPER RATES EFFECTIVE FEBRUARY 1, 2006 - JANUARY 31. 2009

 

CAT

 

TYPE

 

HCPCS
CODE

  

CHC
CODE

  

CareCentrix
Code

  

DESCRIPTION

  

PURCHASE
PRICE

  

RENTAL
PRICE

  

DAILY
PRICE

HME

    A4230    A4230       Infusion set for external insulin pump, non-needle
cannula Type    *      

HME

    A4231    A4231       Infusion set for external insulin pump, needle type   
*      

HME

    A4232    A4232       Reservoir/Syringe with needle for external insulin pump
   *      

HME

    A4632    A4632       Replacement battery for external insulin pump, any
type, each    *      

HME

    A5119    A5119       Skin Barrier, wipes, box per 50    *      

HME

    A6257    A6257       Transparent film/dressing    *      

HME

  INSULPP   E0784    E0784    2158    PUMP (E0784), EXT AMBULATORY INFUSION,
MINIMED, INSULIN    *      

HME

  INSULPP   E0784    E0784    6771    PUMP (E0784), INSULIN EXT INFUSION
DISETRONICS OR OTHER    *      

HME

  INSULPP   E0784    E0784    7704    PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784)    *      

HME

  INSULPP   E0784    E0784    7731    PUMP, EXT INFUSION, ANIMAS, INSULIN
(E0784)    *      

HME

  INSULPP   E0784    E0784    7773    PUMP (E0784), EXT AMBULATORY INFUSION,
DELTEC, INSULIN    *      

HME

  OTHER   E0746    DM570    2109    ELECTROMYOGRAPHY (EMG) (E0746), BIOFEEDBACK
DEVICE    *    *   

HME

  OTHER   E0935    E0935    2125    PASSIVE MOTION (E0935) EXERCISE DEVICE      
   *

HME

  OTHER   E0935    E0935    2857    PASSIVE MOTION (E0935) EXERCISE DEVICE, HAND
         *

HME

  OTHER   E0935    E0935    2858    PASSIVE MOTION (E0935) EXERCISE DEVICE,
SHOULDER          *

HME

  OTHER   E0935    E0935    2859    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ANKLE          *

HME

  OTHER   E0935    E0935    2860    PASSIVE MOTION (E0935) EXERCISE DEVICE,
ELBOW          *

HME

  OTHER   E0935    E0935    2861    PASSIVE MOTION (E0935) EXERCISE DEVICE,
WRIST          *

HME

  OTHER   E1300    DM570    2062    WHIRLPOOL (E1300), PORT (OVERTUB TYPE)    *
     

HME

  OTHER   E1310    DM570    2061    WHIRLPOOL (E1399), NON-PORT (BUILT-IN TYPE)
   *      

HME

  OTHER   E1399    E1399    2327    DURABLE MEDICAL EQUIP (E1399), MISCELLANEOUS
   *      

HME

  STIM_BO   E0747    DM570    6875    STIMULATOR, OSTEOGENIC, ULTRASOUND    *   
  

HME

  STIM_BO   E0747    DM570    8386    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, EBI    *      

HME

  STIM_BO   E0747    DM570    8387    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOFIX    *      

HME

  STIM_BO   E0747    DM570    8388    STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE, ORTHOLOGIC    *      

HME

  STIM_BO   E0748    DM570    2124    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS    *      

HME

  STIM_BO   E0748    DM570    8389    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, EBI    *      

HME

  STIM_BO   E0748    DM570    8390    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOFIX    *      

HME

  STIM_BO   E0748    DM570    8391    STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL, ORTHOLOGIC    *      

HME

  WDSUCT   K0538    DM570    6873    WOUND SUCTION DEVICE (K0538)          *

HME

  WDSUCT   K0539    DM570    7914    DRESSING SET, FOR WOUND SUCTION DEVICE
(K0539)    *      

HME

  WDSUCT   K0540    DM570    7915    CANISTER SET, FOR WOUND SUCTION DEVICE
(K0540)    *       The following may be charged under extraordinary
circumstances:

HME

  SUP   E1399    E1399    4551    LABOR/SERVICE/SHIPPING CHARGES    *      

HME

  SUP   E1399    E1399    2731    SHIPPING AND HANDLING FEES    *       The
following may be charged if over and above routine on rental equipment:

RESP

  EQUIP   E1350    E1350    2382    REPAIR OR NON-ROUTINE (E1350) SERVICE
REQUIRING SKILL OF A TECH    *      

HME

  SUP   E1399    E1399    4552    MISCELLANEOUS SUPPLIES    *       *

NOTES:

1. Whether rental or purchase, rates include all shipping, labor and set-up.

2. If item is rented, rates include all supplies to enable the equipment to
function effectively with the exception Suction and CPM. Such exception supplies
will be billed at *.

3. If item is rented, rates include repair and maintenance costs.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

HMO PROGRAM ATTACHMENT - CAPITATION

SCHEDULE OF CAPITATION RATES

CAPITATION RATES EFFECTIVE 2/1/07 - 1/31/08

These are the capitation rates that apply to services rendered to Patient Panel
Participants enrolled in HMO Programs. An "HMO Program" means a
non-governmental, fully insured HMO or Point of Service product that is
underwritten based on a community rating methodology (i.e. community rating,
community rating by class, adjusted community rating by class).

 

    

Gentiva
HomeHealth,
Infusion,

DME/HME
Capitation Rates
PMPM

All Commercial HMO Program Capitated Affiliates

   *

Capitation Rate Compensation Terms

The following rates are established for the provision of Home Care Services
rendered to Program Participants covered under the HMO and Gatekeeper plans:

 

February 1, 2006 - January 31, 2007

  $ * per member per month

February 1, 2007 - January 31, 2008

  $ * per member per month

February 1, 2008 - January 31, 2009

  $ * per member per month

The capitation rate listed above will be allocated between HMO and Gatekeeper
Program participants in accordance with established business practices. On or
about December 1 of each year, the parties shall reconcile the allocation and
settle any payment difference no later than December 31 of each calendar year.

If an outlier calculation for * demonstrates a patient per thousand (PPK)
increase in excess of *, (* ppk), then MCA reserves the right to propose an *
pmpm outlier adjustment. CIGNA may elect to accept this adjustment or * from
this agreement.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

GATEKEEPER PROGRAM ATTACHMENT - CAPITATION

SCHEDULE OF CAPITATION RATES

CAPITATION RATES EFFECTIVE 2/1/07 - 1/31/08

These are the capitation rates that apply to services rendered to Patient Panel
Participants enrolled in Gatekeeper Programs. A "Gatekeeper Program" means (i) a
product that includes fully insured Standard HMO, Point of Service, or
Gatekeeper PPO benefits and which is underwritten by a licensed insurance
company based on an experience rating methodology, or (ii) a self funded product
which includes Standard HMO, Point of Service, or Gatekeeper PPO benefits. This
definition includes, but is not limited to, Participants covered under FlexCare
plans insured/administered by Connecticut General Life Insurance Company.

 

    

Gentiva
HomeHealth,
Infusion,

DME/HME
Capitation Rates
PMPM

All Gatekeeper (FlexCare) Capitated Affiliates

   *

Capitation Rate Compensation Terms

The following rates are established for the provision of Home Care Services
rendered to Program Participants covered under the HMO and Gatekeeper plans:

 

February 1, 2006 - January 31, 2007

  $ * per member per month

February 1, 2007 - January 31, 2008

  $ * per member per month

February 1, 2008 - January 31, 2009

  $ * per member per month

The capitation rate listed above will be allocated between HMO and Gatekeeper
Program participants in accordance with established business practices. On or
about December 1 of each year, the parties shall reconcile the allocation and
settle any payment difference no later than December 31 of each calendar year.

If an outlier calculation for * demonstrates a patient per thousand (PPK)
increase in excess of *, ( * ppk), then MCA reserves the right to propose an *
pmpm outlier adjustment. CIGNA may elect to accept this adjustment or * from
this agreement.

--------------------------------------------------------------------------------

* Confidential Treatment Requested.